Case 19-01227-5-JNC        Doc 583 Filed 06/19/20 Entered 06/22/20 10:02:33               Page 1 of 5

 SO ORDERED.

 SIGNED this 19 day of June, 2020.




                                               _____________________________________________
                                               Joseph N. Callaway
                                               United States Bankruptcy Judge
 ___________________________________________________________________



                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

 IN RE:                                                               Case No. 19-01227-5-JNC

 CAH ACQUISITION COMPANY #16, LLC,                                    CHAPTER 11
      d/b/a Haskell County Community Hospital,

                        Debtor.

    CONSENT ORDER ON TRUSTEE’S OMNIBUS MOTION FOR AUTHORITY TO
    REJECT PRE-PETITION EXECUTORY CONTRACTS OR UNEXPIRED LEASES

           THIS MATTER comes before the Court upon the Trustee’s Omnibus Motion for Authority

 to Reject Pre-Petition Executory Contracts or Unexpired Leases [Dkt. 519] (the “Motion to

 Reject”) seeking entry of an order pursuant to Sections 365 and 1107 of Title 11 of the Bankruptcy

 Code and Bankruptcy Rule 6006 authorizing the rejection of the Executory Contracts identified in

 the Motion. With the parties having indicated their consent by signing below, the Court finds as

 follows:

           1.    The Debtor filed a voluntary petition for relief pursuant to Chapter 11, Title 11 of

 the United States Code in the Eastern District of North Carolina on March 17, 2019 (the “Petition

 Date”).

           2.    The Court appointed the Trustee by order dated March 18, 2019 [Dkt. 4].

           3.    On November 6, 2019, the Trustee filed a motion seeking entry of an Order from

                                                  1
Case 19-01227-5-JNC        Doc 583 Filed 06/19/20 Entered 06/22/20 10:02:33                Page 2 of 5




 the Court approving the sale of substantially all of the Debtor’s assets at a public auction, subject

 to bidding procedures provided for in the motion [Dkt. 322]. On December 6, 2019, the Trustee

 filed the Notice of Executory Contracts and Unexpired Leases Subject to Possible Assumption and

 Assignment and Proposed Cure Amounts (the “First Executory Contract Notice”) [Dkt. 361],

 which was sent to the executory contract counterparties that were known at the time, excepting

 any counterparties to contracts or leases for which the Trustee has already sought and received

 authority to reject.

         4.      On December 19, 2020, the Trustee held the auction of the Debtor’s assets in

 Charlotte, North Carolina. The auction yielded only one bid of $50,000 for the Debtor’s assets.

 On January 16, 2020, the Court held a hearing to approve the sale of the Debtor’s assets, at which

 the Trustee did not seek approval of the sale due to the low value. At the hearing, Haskell Regional

 Hospital (“HRH”) presented a bid of $200,000.00 in open court, with the bankruptcy estate

 retaining the Debtor’s accounts receivable. The Trustee subsequently sought approval of the sale

 of the Debtor’s assets to HRH.

         5.      In its Order approving the Sale to HRH [Dkt. 430], the Court noted that the First

 Executory Contract Notice was premature, because HRH had not yet reviewed nor confirmed its

 intent to assume or reject any of the executory contracts. The sale of the Debtor’s assets to HRH

 closed on March 26, 2020 (the “Closing Date”). Pursuant to the APA attached to the Sale Order,

 HRH did not intend to assume any executory contracts. Therefore, the Trustee filed its Motion to

 Reject [Dkt. 519] on May 8, 2020 and included a list of executory contracts that the Trustee asserts

 should be deemed rejected as of the Closing Date of the sale to HRH.

         6.      The Trustee filed the Motion to Reject seeking to reject all the known executory

 contracts and leases.



                                                  2
Case 19-01227-5-JNC         Doc 583 Filed 06/19/20 Entered 06/22/20 10:02:33               Page 3 of 5




        7.       The Motion to Reject specifically itemized the following equipment leases (the

 “Equipment Leases”):

  Counterparty                      Subject Matter/Equipment    Proof of Claim (“POC”)
                                                                Number    or  Schedules
                                                                Reference
  Airgas USA, LLC                Lease of Gas Cylinders         POC 7
  Beckman Coulter, Inc.          Chemistry and Immunoassay Schedule E/F, 3.13
                                 IDN Master Agreement
  Canon Financial Services, Inc. Lease of Copiers               POC 70
  Farnam Street Financial Inc.   Lease of Cisco, HP, Quietside, N/A
                                 NetApp, and Dell Equipment
  The City of Stigler Hospital Lease of Hospital Building N/A
  Authority                      and Real Property


        8.       HRH filed a limited objection to the Trustee’s Motion to Reject on May 20, 2020

 [Dkt. 543], in which HRH did not object to the rejection of the executory contracts and leases, but

 rather wished to preserve its claim that the Equipment Leases are not true leases and that HRH had

 purchased the equipment purportedly subject to the leases when it purchased the assets of the

 Debtor.

        9.       No other objections were filed to the Trustee’s Motion to Reject.

        10.      The Trustee and HRH have agreed that:

              a. The leases and executory contracts set forth in the Trustee’s Omnibus should be

                 rejected as of the Closing Date;

              b. The automatic stay will be deemed to have been lifted as to the equipment

                 purportedly subject to the Equipment Leases as of the Closing Date;

              c. Nothing in this Order shall prejudice the claim of HRH that the Equipment Leases

                 are not true leases; and,

              d. HRH shall retain the right to pursue its claim that the Equipment Leases are not true

                 leases against the purported lessors of each respective lease.

                                                    3
Case 19-01227-5-JNC        Doc 583 Filed 06/19/20 Entered 06/22/20 10:02:33               Page 4 of 5




        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, by and with the consent of

 the parties as indicated below, that:

    1. The leases and executory contracts set forth in the Trustee’s Motion to Reject are rejected

        as of the Closing Date;

    2. The automatic stay is lifted as to the equipment purportedly subject to the Equipment

        Leases as of the Closing Date;

    3. Nothing in this Order shall prejudice the claim of HRH, as purchaser of the Debtor’s assets,

        that the Equipment Leases are not true leases;

    4. HRH shall retain the right to pursue its claim that the Equipment Leases are not true leases

        against the purported lessor of each respective lease.

    5. Any Executory Contract counterparty listed in the Motion to Reject shall have thirty (30)

        days from the date of the service of this Order to file a claim for rejection damages;

    6. Any claim for rejection damages that is not filed in accordance with this Order shall be

        forever barred; and,

    7. This Court shall retain jurisdiction to hear and determine all matters arising from the

        implementation of this Order.




                                                 4
Case 19-01227-5-JNC     Doc 583 Filed 06/19/20 Entered 06/22/20 10:02:33      Page 5 of 5




 WE CONSENT:

 JANVIER LAW FIRM, PLLC                       WALDREP LLP

 /s/ Kathleen O’Malley                        /s/ Jennifer B. Lyday
 Kathleen O’Malley                            Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
 N.C. State Bar No. 51654                     James C. Lanik (NC State Bar No. 30454)
 311 E. Edenton Street                        Jennifer B. Lyday (NC Bar No. 39871)
 Raleigh, NC 27601                            Francisco T. Morales (NC Bar No. 43079)
 Telephone: (919) 582-2323                    101 S. Stratford Road, Suite 210
 Facsimile: (866) 809-2379                    Winston-Salem, NC 27104
 Email: kathleen@janvierlaw.com               Telephone: 336-717-1440
                                              Telefax: 336-717-1340
                                              Email: notice@waldrepllp.com

                                  END OF DOCUMENT




                                          5
